DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1 – 3, 5, 6, 8 – 10, 12, 13, 15, and 16 allowed.
 The following is an examiner’s statement of reasons for allowance: The closest prior art, Yoo et al (US 2019/0200011), teaches a method for decoding a video, comprising: determining an intra prediction mode of a current block; obtaining an intra prediction sample of the current block, based on the intra prediction mode of the current block; and determining whether to modify the intra prediction sample of the current block, wherein a determination of whether to modify the intra prediction sample is based on whether the intra prediction mode of the current block is one of pre-defined intra prediction modes, wherein, in response to a determination of the intra prediction mode of the current block is the planar mode, the intra prediction sample of the current block is modified based on an offset, wherein the offset is derived based on a weighted sum of a first reference sample and a second reference sample adjacent to the current block, and wherein a first weight applied to the first reference sample is determined based on an x-coordinate of the prediction sample and a variable obtained based on a size of the current block, and a second weight applied to the second reference sample is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487